Lorain County, Nos. 91CA005266 and 91CA005273. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Lorain County as a claimed appeal as of right from said court. Upon consideration of appellant’s motion to stay the execution of the judgment and order of the Lorain County Court of Appeals, entered by that court on October 14, 1992,
IT IS ORDERED by the court that said motion to stay the execution of the judgment and order be, and the same is hereby, granted, effective November 2, 1992.
H. Brown and Resnick, JJ., dissent.